*720Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Rosner appeals the district court’s order dismissing his civil action for lack of subject matter jurisdiction. On appeal, we confine our review to the issues raised in the Appellant’s Brief, see 4th Cir. R. 34(b), and Rosner’s brief asserts no argument pertaining to the dispositive issues identified by the district court. In any event, we conclude the district court’s decision was free of error. Accordingly, we affirm the district court’s order. Further, we deny Rosner’s motion to remove his state court action to the United States District Court for the District of Maryland. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.